Van Brunt, P. J. (dissenting):
This action was brought by the plaintiff, as assignee of the claim of one Diamond, to recover the sum of $2,506, which amount it is alleged in the complaint the defendant Dewey, agreed to pay said Diamond as commission for services rendered by the latter as broker in effecting the exchange of certain real properties. Shortly after the appearance of the defendant in the action the respondent Delaclc made a motion to intervene, alleging that he was entitled to one-half of the commissions owing by Dewey in the transaction, his claim, as set forth in his affidavit, being that Diamond was working for and consummated said exchange for and in his behalf under .an agreement that the commissions should be payable by both of the parties making the aforesaid exchange to Diamond and Delaclc jointly and equally. It also appeared from the papers that Delack had given notice to the defendant Dewey of his claim to one-half of the commissions. The court granted the motion to bring in Delack, and from the order thereupon'entered this appeal is taken!
It is claimed upon the part of the respondent that under section 452 of the Code of Civil Procedure, as the petitioner Delaclc had an interest in the subject of the action, the title to which might be affected by the judgment, he was entitled to come in as a defendant. It seems to be reasonably clear that the clause of section 452, referred to, limits the right to intervene in common-law actions to cases in which the intervenor has an interest in specific property, the title to which may be affected by the judgment. In the case of Chapman v. Forbes (123 N. Y. 532) the court expressly held that in a case somewhat similar to the one at bar the provisions of the section did not apply. In that case a person not a party to the action claimed to be the assignee of the person giving the money to the ■ defendant. It was held that such person had no interest in the subject of the action within the meaning of the section, the subject of the action being to obtain the payment of a debt due to the plaintiff from the defendant.
If the defendant in this action owed the money to Diamond, the assignor of the plaintiff, then the plaintiff can recover. If, upon the other hand, there is a failure to join the proper parties plaintiff, the defendant may take that objection by answer, which would be a successful defense if established. There is no way in which the *71title of the petitioner to any claim that he may have against the defendant can be put in jeopardy in this action or be affected by the judgment to be entered herein.
In the case of Rosenberg v. Salomon (144 N. Y. 92), where the subject-matter of the action was certain chattels, the party was allowed to intervene because he had an interest in those chattels —: specific property — the title to which might be affected by the judgment. In the case at bar the object of the action is to obtain the payment of a debt alleged to be due from the defendant to the plaintiff. As has already been stated, if the defendant owes the money to the plaintiff a recovery may be had. If he does not, then the defendant has a good defense to the cause of action set out in the complaint. We are of opinion, therefore, that the petitioner did not bring himself within the provisions of section 452 of the Code above referred to, and that his motion should have been denied.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, J., concurred.
Order affirmed, with ten dollars costs and disbursements.